Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, none of the references, alone or in combination, discloses a system for three-dimensional (3D) imaging of moving particles, comprising: a particle motion device including a substrate to allow particles to move along a travel path in a first direction; an optical illumination system to produce an asymmetric illumination area of light in a region of the travel path of a particle that scans over a plurality of sections of the particle at multiple time points while the particle is moving, the asymmetric illumination area of light comprising one dimension of illumination thinner than the other dimension of illumination to form a shape like an illumination plane, the optical illumination system including a light source to produce a light beam that is optically coupled to light redirection device to modify the light beam by redirecting the light beam to different angles to have the asymmetric illumination area of light directed at the travel path of particle motion; an optical detection system optically interfaced with the particle motion device and operable to obtain optical signal data associated with different parts of the particle corresponding to the particle's volume during motion in the travel path, wherein the optical detection system includes one or more photodetectors and a spatial filter positioned between the particle motion device and the one or more 
Regarding claims 21-31, none of the references, alone or in combination, discloses a method for three-dimensional (3D) imaging of moving particles, comprising: moving a particle along a first direction; scanning a plurality of sections of the particle, section by section, by directing individual asymmetric illumination areas of light at corresponding regions while the particle is moving; spatially filtering portions of the asymmetric illumination area of light over the scanned sections of the particle in motion to allow certain optical signals corresponding to the particle's volume through a spatial filter to be detected; and detecting the spatially-filtered optical signals to obtain individual voxels in three dimensions mapped to time points of detection.

Most Pertinent Prior Arts:
US 2009/0208072

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486